DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-11, in the reply filed on 10/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 2017/0245677 A1) in view of Allemand (US Pub. 2017/0303737 A1) or Tsai (US Pub. 2003/0148033 A1).
Chen discloses a cookware surface which is a pot, pan, tray, platter, platen,  griddle, grill, baking tray, or pizza pan, comprising a planar base layer of metal, such as aluminum, which includes an embedded hard metal mesh which is planar and stainless steel, and a nonstick coating between interior regions within and adjacent to the mesh where the mesh extends out at least as far as the coating (abstract, Fig. 1A, [0004]-[0005], [0011]-[0012], and [0021]-[0024]). The mesh have segments which form various interconnected shapes including parallelogram, hexagonal, or rhomboidal, and specifically hexagonal ([0005] and Fig. 1B).  
Chen does not disclose the surface roughness, Ra, for the base material under the nonstick coating layer.
Allemand discloses a cooking vessel which includes a vessel body having a partially coated, textured stainless steel inner surface with a plurality of ribs rising above the recesses with the bottoms covered with a non-stick coating. The ribs have uncoated tops and sides that are separate from the cavities. The bottom and sides of the inner surface have a rough surface under the non-stick coating (abstract, Fig. 2 and Fig. 8a). The roughened surface underneath the nonstick coating promotes adhesion of the nonstick coating ([0008], [0090], and [0130]) with an roughness, Ra, of 3 to 5 microns (about 118 to 197 microinches) ([0133]) which overlaps the claimed range. 
Tsai discloses an anti-stick cookware comprising an aluminum metal plate and a nonstick coating (abstract and [0010]-[0014]) where the aluminum is roughened and cleaned to a roughness, Ra, of 4.5 to 5.5 microns (about 177 to 217 microinches) to facilitate attachment and bonding of a further coating layer ([0025]) which is within the claimed range of instant claim 1 and overlaps the claimed ranges of instant claims 2 and 3. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to roughened the base material in Chen to have a surface roughness, Ra, of 3 to 5 microns as taught in Allemand or 4.5 to 5.5 microns as taught in Tsai to facilitate adhesive, bonding, and attachment to the coating layer above (Allemand, [0008], [0090], and [0130] or Tsai, [0025]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2014/0004311 A1 discloses a cookware surface with a corrugated surface formed by a plurality of raised portions and lower area which has a nonstick surface formed thereon (abstract and Figs. 1A to 8). US Pub. 2003/0044619 A1 discloses a single layer coating system as well as articles coated with a non-stick coating system which has excellent adhesion to substrates (abstract) where the substrate is aluminum and has a roughness, Ra, of 2 to 5 microns or 80 to 200 microinches ([0047]). WO 2007/123353 A1 discloses a frying pan for cooking with a stainless steel plate integrally attached to protect a coating on the pan from damage and prevent food from sticking and a Teflon coated inner surface (abstract and Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783